MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                       Jun 19 2019, 10:04 am
court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
R.P.                                                     Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                         ATTORNEY FOR APPELLEE
                                                         REVIEW BOARD OF THE INDIANA
                                                         DEPARTMENT OF WORKFORCE
                                                         DEVELOPMENT
                                                         Heather D. Cummings
                                                         Review Board Staff Attorney
                                                         Indianapolis, Indiana



                                           IN THE
     COURT OF APPEALS OF INDIANA

R.P.,                                                    June 19, 2019
Appellant-Claimant,                                      Court of Appeals Case No.
                                                         18A-EX-1689
v.                                                       Appeal from the
                                                         Review Board of the Indiana
Review Board of the Indiana                              Department of Workforce
Department of Workforce                                  Development
Development,                                             Steven F. Bier, Chairperson, and
Appellee-Respondent.                                     Lawrence A. Dailey, Member



Court of Appeals of Indiana | Memorandum Decision 18A-EX-1689 | June 19, 2019                       Page 1 of 5
                                                               Review Board No.
                                                               18-R-586




      Kirsch, Judge.


[1]   R.P. (“Claimant”) appeals the Review Board of the Indiana Department of

      Workforce Development’s (“Review Board”) denial of unemployment benefits,

      raising the following restated issue for review: whether the Review Board’s

      determination that Claimant voluntarily left his employment without good

      cause was supported by the evidence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Claimant worked as a millwright for a construction company. He resigned on

      December 23, 2017 and applied for unemployment benefits.                        The

      Administrative Law Judge (“ALJ”) heard the matter on May 21, 2018. Tr. at 2.

      During the hearing, when asked whether he quit or was discharged, Claimant

      stated “…I quit. Voluntary layoff.” Id. He told the ALJ that he had to quit

      because of “family issues.” Id. at 6. Claimant also stated that the Company

      recorded his departure as a layoff. Id. Claimant said that it was his

      Court of Appeals of Indiana | Memorandum Decision 18A-EX-1689 | June 19, 2019         Page 2 of 5
      understanding that a person “can leave a job at any time,” but, if the employee

      is a good worker, the company will record the departure as a layoff. Id. at 7.


[4]   Claimant was found not eligible for unemployment compensation. Ex. Vol. at

      16. The ALJ found that the reasons for Claimant leaving voluntarily were not

      job-related and concluded that Claimant “quit due to personal reasons” and

      without good cause and determined that Claimant was disqualified from

      receiving benefits under the Unemployment Compensation Act. Ex. Vol. at

      17.Id.


[5]   Claimant appealed the decision to the Review Board on May 30, 2018.

      Appellee’s App. Vol. 2 at 5. On June 15, 2018, the Review Board entered its

      order, affirming the ALJ’s decision and adopting and incorporating therein the

      ALJ’s findings of facts and conclusions of law. Id. Claimant now appeals.


                                     Discussion and Decision
[6]   When reviewing a decision by the Review Board, our standard of review is well

      established:


      “The Indiana Unemployment Compensation Act provides that any decision
      of the review board shall be conclusive and binding as to all questions of fact.
      Ind.Code § 22–4–17–12(a). Review Board decisions may, however, be
      challenged as contrary to law, in which case the reviewing court examines the
      sufficiency of the facts found to sustain the decision and the sufficiency of the
      evidence to sustain the findings of facts. Ind.Code § 22–4–17–12(f). Under this
      standard, we review determinations of specific or basic underlying facts,
      conclusions or inferences drawn from those facts, and legal conclusions.
      McClain v. Review Bd. of the Ind. Dep't of Workforce Dev., 693 N.E.2d 1314, 1317
      (Ind.1998).


      Court of Appeals of Indiana | Memorandum Decision 18A-EX-1689 | June 19, 2019   Page 3 of 5
       “When reviewing a decision by the Review Board, our task is to determine
       whether the decision is reasonable in light of its findings. Abdirizak v. Review Bd.
       of Dept. of Workforce Development, 826 N.E.2d 148, 150 (Ind.Ct.App.2005). Our
       review of the Review Board's findings is subject to a “substantial evidence”
       standard of review. Id. In this analysis, we neither reweigh the evidence nor
       assess witness credibility, and we consider only the evidence most favorable to
       the Review Board's findings. Id. Further, we will reverse the decision only if
       there is no substantial evidence to support the Review Board's findings. Id.”

[7]    Davis v. Review Bd. of Ind. Dep’t of Workforce Dev., 900 N.E.2d 488, 492 (Ind. Ct.

       App. 2009).


[8]


[9]    An individual may not receive unemployment compensation benefits if he

       voluntarily left his most recent employment without good cause. Ind. Code §

       22-4-15-1(a). The employee’s reason for terminating employment must be

       objective and job related. Davis, 900 N.E.2d at 492. Purely subjective reasons

       for voluntary termination, such as domestic obligations, will not be considered

       good cause. Gray v. Dobbs House, Inc., 357 N.E.2d 900, 907 (Ind. Ct. App. 1976)


[10]   Claimant claims that the December weather was a factor in addition to his

       family responsibilities and contends that the Review Board erred in determining

       the reason he left his job. Appellant’s Br. at 9. The purpose of the

       Unemployment Compensation Act (“Act”) is to provide benefits to those who

       are involuntarily out of work, through no fault of their own, for reasons beyond

       their control. Brown v. Ind. Dep’t of Workforce Dev., 919 N.E.2d 1147, 1150 (Ind.

       Ct. App. 2009). This court has noted that while parental obligations “no doubt

       constitute good personal reason[s] for termination of employment, they


       Court of Appeals of Indiana | Memorandum Decision 18A-EX-1689 | June 19, 2019   Page 4 of 5
       nevertheless lack the objective nexus with employment envisioned by the Act.”

       Id. at 1152 (quoting Gray, 357 N.E.2d at, 903).


[11]   None of Claimant’s reasons for quitting his job are job-related. First,

       transportation was not a job-related task required by Employer, and the

       weather’s effect on Claimant’s commute is not a job-related reason to leave his

       employment. Further, Claimant quit due to family-related personal reasons.

       Tr. at 6. Familial obligations are inherently personal and subjective.


[12]   Employer recorded Claimant’s departure as a layoff because Claimant was a

       good employee, not because a layoff occurred. Ex. Vol. at 17. This recording

       was not accurate. If the Claimant had actually been laid off, Claimant would

       have been eligible for unemployment benefits under the Act. Claimant stated

       repeatedly that he quit because of personal and family reasons and that he was

       not laid off. Tr. at 6; Appellant’s Br. at 9.


[13]   Claimant voluntarily terminated his employment for reasons that were not

       related to his job. As a result, he was ineligible for unemployment benefits.


[14]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-EX-1689 | June 19, 2019   Page 5 of 5